(2014); see Arnold v. Kip, 123 Nev. 410, 114, 168 P.3d 1050, 1052 (2007).
                     "Writ relief is not proper to control the judicial discretion of the district
                     court, 'unless discretion is manifestly abused or is exercised arbitrarily or
                     capriciously," State v. Eighth Judicial Dist. Court, 118 Nev. 140, 147, 42
P.3d 233, 237 38 (2002) (quoting Round Hill Gen. Imp. Dist. v. Newman,
                                    -




                     97 Nev. 601, 604, 637 P.2d 534, 536 (1981)), and is rarely available to
                     review a district court order denying a motion to dismiss or for summary
                     judgment.    Id. at 147, 42 P.3d at 238. For these reasons ; we decline to
                     exercise our discretion in favor of entertaining this petition for
                     extraordinary writ relief.     See Smith v. Eighth Judicial Dist. Court, 107
Nev. 674, 677, 818 P.2d 849, 851 (1991) (the decision to issue writ relief
                     lies within the discretion of this court).
                                  Accordingly, we
                                  ORDER the petition DENIED.




                                                           Saitta




                     cc:   Hon. Elissa F. Cadish, District Judge
                           Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                           Ann & Associates, PC
                           Parker, Nelson & Associates
                           Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    (401.